Exhibit 10.1

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED

2012 STOCK OPTION AND INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

FOR OFFICERS AND KEY EMPLOYEES

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), dated as of
                    , is entered into between HARMAN INTERNATIONAL INDUSTRIES,
INCORPORATED, a Delaware corporation (the “Company”), and                     
(“Optionee”). Capitalized terms used herein but not defined shall have the
meanings assigned to those terms in the Company’s 2012 Stock Option and
Incentive Plan (the “Plan”).

W I T N E S S E T H:

A. Optionee is an employee of the Company or a Subsidiary of the Company; and

B. The execution of this Agreement in the form hereof has been authorized by the
Compensation and Option Committee of the Board (the “Committee”);

NOW, THEREFORE, in consideration of these premises and the covenants and
agreements set forth in this Agreement, the Company and Optionee agree as
follows:

1. Grant of Option. The Company hereby grants to Optionee, effective as of the
Date of Grant (as defined in Section 3), an option (the “Option”) to purchase
                shares (the “Option Shares”) of the Company’s common stock, par
value $0.01 per share (“Common Shares”), at the price of $        per share (the
“Option Price”). This Agreement constitutes an “Award Certificate” under the
Plan.

2. Type of Option. The Option is intended to be a nonqualified stock option and
shall not be treated as an “incentive stock option” within the meaning of
Section 422 of the Code.

3. Date of Grant. The effective date of the grant of this Option is
                    (the “Date of Grant”).

4. Date of Expiration. This Option shall expire on the tenth anniversary of the
Date of Grant (the “Date of Expiration”), unless earlier terminated under
Section 7(a).

5. Vesting of Option.

(a) Except as otherwise provided in this Agreement, the Option shall become
vested and exercisable as follows:

 

Vest Date

 

Shares



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 5(a) above, the Option shall
become immediately exercisable in full upon the occurrence of a Change in
Control (as defined below) on or before the Termination Date. A “Change in
Control” means the occurrence of any of the following events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Voting Shares”); provided, however,
that for purposes of this Section 5(b)(i), the following acquisitions shall not
constitute a Change in Control: (A) any issuance of Voting Shares directly from
the Company that is approved by the Incumbent Board (as defined in
Section 5(b)(ii) below), (B) any acquisition by the Company or a Subsidiary of
Voting Shares, (C) any acquisition of Voting Shares by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary or
(D) any acquisition of Voting Shares by any Person pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 5(b)(iii)
below;

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director after the date
hereof whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least two-thirds of the Directors then constituting
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be deemed to have been a
member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest (within the meaning of Rule 14a-12 of the Exchange
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(iii) consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following the Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Shares
immediately prior to the Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Shares of the entity resulting from the Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries), (B) no

 

2



--------------------------------------------------------------------------------

Person (other than the Company, such entity resulting from the Business
Combination, or any employee benefit plan (or related trust) sponsored or
maintained by the Company, any Subsidiary or such entity resulting from the
Business Combination) beneficially owns, directly or indirectly, 25% or more of
the combined voting power of the then outstanding Voting Shares of the entity
resulting from the Business Combination and (C) at least a majority of the
members of the board of directors of the entity resulting from the Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for the Business
Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 5(b)(iii) hereof.

(c) Notwithstanding the provisions of Section 5(a) above, (i) the Option shall
become immediately exercisable in full if Optionee dies or becomes permanently
disabled while in the employ of the Company or a Subsidiary, and (ii) the
Committee, in its sole discretion, may determine that all or any portion of the
Option shall become immediately exercisable if Optionee retires while in the
employ of the Company or a Subsidiary.

6. Manner of Exercise.

(a) To the extent the Option is exercisable in accordance with Section 5, the
Option may be exercised by Optionee at any time, or from time to time, in whole
or in part on or prior to the Termination Date.

(b) Optionee shall exercise the Option by delivering a signed written notice to
the Company, which notice shall specify the number of Option Shares to be
purchased and be accompanied by payment in full of the Option Price and any
required taxes (as provided in the Plan) for the number of Option Shares
specified for purchase.

(c) Upon full payment of the Option Price and any required taxes, and subject to
the applicable terms and conditions of the Plan and the terms and conditions of
this Agreement, the Company will cause the Option Shares purchased hereunder to
be delivered to Optionee.

7. Termination.

(a) The Option shall terminate on the earliest of the following dates (such
date, the “Termination Date”):

(i) ninety days after Optionee’s employment with the Company terminates for any
reason other than death or permanent disability;

 

3



--------------------------------------------------------------------------------

(ii) one year after the death or permanent disability of Optionee, if Optionee
dies or becomes permanently disabled while an employee of the Company or a
Subsidiary; or

(iii) the Date of Expiration.

(b) During the 90 day period referred to in Section 7(a)(i) above and the one
year period referred to in Section 7(a)(ii) above, the Option may be exercised
only to the extent that, at the time that Optionee ceases to be an employee of
the Company or a Subsidiary, it is exercisable pursuant to Section 5 hereof.

(c) For the purposes of this Agreement, the continuous employment of Optionee
with the Company or a Subsidiary shall not be deemed to have been interrupted,
and Optionee shall not be deemed to have ceased to be an employee of the Company
or a Subsidiary, by reason of (i) the transfer of Optionee’s employment among
the Company and its Subsidiaries, (ii) an approved leave of absence of not more
than 90 days, or (iii) the period of any leave of absence required to be granted
by the Company under any law, rule, regulation or contract applicable to
Optionee’s employment with the Company or any Subsidiary.

8. Share Certificates. All certificates evidencing Option Shares purchased
pursuant hereto, and any certificates for Common Shares issued as dividends on,
in exchange of, or as replacements for, certificates evidencing Option Shares
which, in the opinion of counsel for the Company, are subject to similar legal
requirements, shall have endorsed thereon before issuance such restrictive or
other legends as the Company’s counsel may deem necessary or advisable. The
Company and any transfer agent shall not be required to register or record the
transfer of any such shares unless and until the Company or its transfer agent
shall have received from Optionee’s counsel an opinion, in a form satisfactory
to the Company, that any such transfer will not be in violation of any
applicable law, rule or regulation. Optionee agrees not to sell, assign, pledge
or otherwise dispose of any Option Shares or any Common Shares that are subject
to restrictions on transfer described in this Section 8 without the Company
first receiving such an opinion.

9. Transfer. The Option may not be transferred by Optionee except by will or the
laws of descent and distribution and may not be exercised during the lifetime of
Optionee except by Optionee or Optionee’s guardian or legal representative
acting on behalf of Optionee in a fiduciary capacity under state law and court
supervision.

10. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal or state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the Option shall not be
exercisable if the exercise would result in a violation of any such laws.

11. Employment Rights. This Agreement shall not confer on Optionee any right
with respect to the continuance of employment or other service with the Company
or any Subsidiary. No provision of this Agreement shall limit in any way
whatsoever any right that the Company or a Subsidiary may otherwise have to
terminate the employment of Optionee at any time.

 

4



--------------------------------------------------------------------------------

12. Communications. All notices, demands and other communications required or
permitted hereunder or designated to be given with respect to the rights or
interests covered by this Agreement shall be deemed to have been properly given
or delivered when delivered personally or sent by certified or registered mail,
return receipt requested, U.S. mail or reputable overnight carrier, with full
postage prepaid and addressed to the parties as follows:

 

If to the Company, at:

   400 Atlantic Street   

Suite 1500

Stamford, CT 06901

   Attention: General Counsel

If to Optionee, at:

   Optionee’s address provided by Optionee on the last page hereof

Either the Company or Optionee may change the above designated address by
written notice to the other specifying such new address.

13. Interpretation. The interpretation and construction of this Agreement by the
Committee shall be final and conclusive. No member of the Committee shall be
liable for any such action or determination made in good faith.

14. Amendment in Writing. This Agreement may be amended as provided in the Plan;
provided, however, that all such amendments shall be in writing.

15. Integration. The Option is granted pursuant to the Plan. Notwithstanding
anything in this Agreement to the contrary, this Agreement is subject to all of
the terms and conditions of the Plan, a copy of which is available upon request
and which is incorporated herein by reference. As such, this Agreement and the
Plan embody the entire agreement and understanding of the Company and Optionee
and supersede any prior understandings or agreements, whether written or oral,
with respect to the Option.

16. Severance. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof and the remaining provisions hereof shall continue to be valid
and fully enforceable.

17. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the laws of the State of Delaware.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by a duly authorized
representative of the Company on the day and year first above written.

 

HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED By:  

 

Name:  

 

Title:  

 

The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option subject to the applicable terms and
conditions of the Plan and the terms and conditions hereinabove set forth.

 

Date:                           

 

      Optionee

 

6